DETAILED ACTION
This Office action is in Response to a Request for Continued Examination, filed June 1, 2022, for application 16222561. Claims 1-3, 5-7, 9-13, 15-17, 19-21 are pending, and have been examined, and are rejected. 
Claims 3 and 13 are not rejected using prior art.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022, has been entered.
 

Priority
Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15138049, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  

Regarding independent claim 1, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
Line 14: a storage, comprising: a baseline CO2 concentration applicable to outside the building; and a total thermal conductivity of the building;

Line 20: An infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the CO2 gas concentration less the baseline CO2 concentration over one or more of the further CO2 concentrations at a given time less the baseline CO2 concentration and the given time; 

Line 25: a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction;
 
Line 29: a monitoring module configured to monitor occupancy of the building based on the determined infiltration and the additional CO2 concentrations  

Regarding independent claim 3, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
Line 3: A comparison module configured to compare the initial CO2 concentration to the baseline CO2 concentration; 
Line 5: A disparity module configured to identify a disparity exceeding a threshold between the initial CO2 concentration and the baseline CO2 concentration based on the comparison; 

Regarding independent claim 6, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The computer processor is remotely interfaced to the CO2 concentration monitoring device. 

Regarding independent claim 7, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The computer processor is comprised in a mobile phone. 

Regarding independent claim 10, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The infiltration module further configured to determine  the infiltration of the building based on a number of air changes as a function of steady-state fully-occupied conditions inside the building. 

Regarding independent claim 11, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
Line 15: a storage, comprising: a baseline CO2 concentration applicable to outside the building; and a total thermal conductivity of the building;

Line 21: An infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the CO2 gas concentration less the baseline CO2 concentration over one or more of the further CO2 concentrations at a given time less the baseline CO2 concentration and the given time; 

Line 26: a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building;
 
Line 30: a control module configured to control a mechanical ventilation system of the building based on the determined infiltration and the additional CO2 concentrations.  

Line 15: a storage, comprising: a baseline CO2 concentration applicable to outside the building; and a total thermal conductivity of the building;

Regarding independent claim 13, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
Line 3: A comparison module configured to compare the initial CO2 concentration to the baseline CO2 concentration; 
Line 5: A disparity module configured to identify a disparity exceeding a threshold between the initial CO2 concentration and the baseline CO2 concentration based on the comparison; 

Regarding independent claim 17, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The computer processor is comprised in a mobile phone. 

Regarding independent claim 16, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The computer processor is remotely interfaced to the CO2 concentration monitoring device. 

Regarding independent claim 20, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
The infiltration module further configured to determine  the infiltration of the building based on a number of air changes as a function of steady-state fully-occupied conditions inside the building. 

Regarding independent claim 21, at least the following limitations are not supported under U.S.C. 112(a) for lack of written description:
Line 16: a storage, comprising: a baseline CO2 concentration applicable to outside the building; and a total thermal conductivity of the building;

Line 22: An infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the CO2 gas concentration less the baseline CO2 concentration over one or more of the further CO2 concentrations at a given time less the baseline CO2 concentration and the given time; 

Line 27: a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building;
 
Line 30: a monitoring module configured to monitor occupancy of the building based on the determined infiltration and the additional CO2 concentrations.

Dependent claims inherit the defects of their parent and intermediate claims, and thus priority is denied for the same reasons as the parent.
Accordingly, claims 1-3, 5-7, 9-13, 15-17, 19-21 are not entitled to the benefit of the prior Application No. 15138049.

The disclosure of the prior-filed application, Application No. 14664742, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
All claims are not supported under U.S.C. 112(a) for written description.
Accordingly, claims 1-3, 5-7, 9-13, 15-17, 19-21 are not entitled to the benefit of the prior Application No. 14664742.

The disclosure of the prior-filed application, Application No. 14631798, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  
All claims are not supported under U.S.C. 112(a) for written description.
Accordingly, claims 1-3, 5-7, 9-13, 15-17, 19-21 are not entitled to the benefit of the prior Application No. 14631798.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10156554 in view of Blunn (U.S. Patent Application Publication 20050095978) further in view of Shuqing (Shuqing Cui et al.,“CO2 tracer gas concentration decay method for measuring air change rate,” 18 November 2014, Building and Environment, volume 84, pages 162-169). Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 1 teaches:
Claim 1 Instant Application
U.S. Patent No. 10156554, claim 1

a CO2 concentration monitoring device provided inside a building under test and operable to determine and record an initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize
a CO2 concentration monitoring device provided inside a building under test and operable to determine and record initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize;
Same limitation
and to record additional CO2 concentrations following the stabilization;
...over one or more of the further CO2 concentrations at a given time less the baseline CO2 concentration...
The further CO2 concentration implies additional recording of CO2 concentrations, 
a storage, comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

a computer comprising a processor configured to execute code in a memory, the code comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

A memory is a specific instance of a storage, and the same data is stored in the memory
a computer processor interfaced to the storage and configured to execute code, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
a computer comprising a processor configured to execute code in a memory, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
A memory is a specific instance of a storage, and the same data is stored in the memory. 
a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 

a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 
Identical limitations.
wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction;
wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction.
Identical limitations.
CO2 concentrations.



...over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration...




Based on infiltration is equivalent to determined infiltration. See below also.



The further CO2 concentration implies additional  CO2 concentrations, 





U.S. Patent No. 10156554, claim 1 does not specifically teach:
wherein the11 stabilization comprises at least one of one of the 
a monitoring module configured to monitor occupancy of the building 

Blunn teaches:
a monitoring module configured to monitor occupancy of the building based on CO2 concentrations (paragraph 0004, 0005, 0007, 0043-0048, in paragraph 0004, CO2 sensors monitor occupancy by sensing the concentration of CO2, and in paragraph 0005, measuring CO2 to measure population,
[0004] Demand controlled ventilation describes control strategies that respond to the actual demand (need) for ventilation by regulating the rate at which the HVAC system brings outdoor air into the building. There are several such strategies: occupancy sensors detecting the presence or number of people in each monitored zone; occupancy schedules which allow a building automation system to schedule the current population based on the time of day; and carbon dioxide sensors monitoring the concentration of carbon dioxide that the occupants continuously produce. 
[0005] The practice of using carbon dioxide concentrations as an indicator of population or ventilation rate is often called CO.sub.2 Based Demand Controlled Ventilation. A general description of such a strategy is described in "Using CO.sub.2 for Demand Controlled Ventilation", Trane Engineering Newsletter, Volume 31, Number 3, published in September of 2002.
[0007] The present invention provides a more flexible ventilation strategy which preferably operates using the CO.sub.2 Based Demand Controlled Ventilation...

[0043] As shown in graph 90 of FIG. 4, CO.sub.2 based ventilation requires a CO.sub.2 sensor 40. Based upon the CO.sub.2 levels in the zone 14, 15, the ventilation setpoint is linearly modulated between the points (B, C) and (A, D) where: 
[0044] A=occupied ventilation setpoint 
[0045] B=standby ventilation setpoint 
[0046] C=CO.sub.2 low limit 
[0047] D=CO.sub.2 high limit 
[0048] Using the CO.sub.2 based ventilation control strategy, the zone controller 34 determines the outdoor air requirement for the zone 14 that the zone controller 34 serves based on a CO.sub.2 reading from that zone 14 as provided the sensor 40. If no ventilation requirements are in effect, the required outside air is set to zero at step 108.
).

Shuqing teaches:
wherein the11 stabilization comprises at least one of one of the page 164, left-side column, because the concentration Cbg is a constant in the differential equation, it would have suggested that Cbg is a stable baseline CO2 concentration,

    PNG
    media_image1.png
    210
    582
    media_image1.png
    Greyscale
)

The art of Shuqing and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a room.
The art of Blunn and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a building.
The motivation to use the art of Blunn with the art of U.S. Patent No. 10156554 would have been the benefits recited in Blunn, including (paragraph 0008 below lists three advantages):
[0008] It is an object, feature and advantage of the present invention to provide a cohesive strategy for selecting building ventilation control strategy. A further object, feature and advantage of the present invention automatically selects and implements a second control strategy if a control element of the selected control strategy is unavailable or invalid. A still further object, feature and advantage of the present invention is that the selected strategy is reselected and implemented should the unavailable control element be repaired or recover and present a valid signal.

The motivation to use the art of Shuqing with the art of U.S. Patent No. 10156554 would have been the benefits recited in Shuqing, including (page 166, right-side column):

    PNG
    media_image2.png
    96
    583
    media_image2.png
    Greyscale

(page 168, right-side column):

    PNG
    media_image3.png
    76
    575
    media_image3.png
    Greyscale

Therefore, because the references are analogous art as descried above, and there is motivation to combine the teachings of the references as described above, it would have been obvious to the ordinary artisan before the effective filing to use the teachings of Blunn and the teachings of Shuqing with the teachings of U.S. Patent No. 10156554 to produce the claimed invention.


Claims 2, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10156554 as modified by Blunn (U.S. Patent Application Publication 20050095978) and Shuqing above. Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 9 teaches:
Claims 2, 12 Instant Application
U.S. Patent No. 10156554, claim 9

a further CO2 concentration monitoring device checked against the CO2 concentration device and configured to measure the baseline CO2 concentration applicable to outside the building
prior to measuring and recording the further CO2 concentrations, the CO2 concentration monitoring device outside the building being operable to be calibrated and further operable to record the CO2 concentration upon completion of the calibration as the baseline CO2 concentration;






Claim 9 teaches the same limitations as claims 2, 12.









Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10156554 as modified by Blunn (U.S. Patent Application Publication 20050095978) and Shuqing above. Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 7 teaches:
Claims 6, 16 Instant Application
U.S. Patent No. 10156554, claim 7

wherein the computer processor is remotely interfaced to the CO2 concentration monitoring device.
wherein the CO2 concentration monitoring device is remotely interfaced to the computer.






Claim 7 teaches the same limitations as claims 6, 16.



Claims 9, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10156554 as modified by Blunn (U.S. Patent Application Publication 20050095978) and Shuqing above. Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 2 teaches:
Claims 9, 19 Instant Application
In the current amendment, the term “trace rgas” below is replaced with the term “CO2”
U.S. Patent No. 10156554, claim 2


    PNG
    media_image4.png
    229
    406
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    174
    343
    media_image5.png
    Greyscale

Claim 2 teaches the same limitations as claim 9, 19.




Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10156554 in view of Blunn (U.S. Patent Application Publication 20050095978) and Shuqing (Shuqing Cui et al.,“CO2 tracer gas concentration decay method for measuring air change rate,” 18 November 2014, Building and Environment, volume 84, pages 162-169). Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 1 teaches:
Claim 11 Instant Application
U.S. Patent No. 10156554, claim 1

a CO2 concentration monitoring device provided inside a building under test and operable to determine and record an initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize, CO2
a CO2 concentration monitoring device provided inside a building under test and operable to determine and record initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize;
Same limitations
and to record additional CO2 concentrations following the stabilization;
...over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration...
The further CO2 concentration implies additional recording of CO2 concentrations.
a storage, comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

a computer comprising a processor configured to execute code in a memory, the code comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

A memory is a specific instance of a storage, and the same data is stored in the memory. 
a computer processor interfaced to the storage and configured to execute code, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
a computer comprising a processor configured to execute code in a memory, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
A memory is a specific instance of a storage, and the same data is stored in the memory. 
a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 

a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 
Identical limitations.



...over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration...


Based on infiltration is equivalent to determined infiltration.









The further CO2 concentration implies additional recording of CO2 concentrations.





U.S. Patent No. 10156554, claim 1 does not specifically teach:
a control module configured to control a mechanical ventilation system of the building 
Blunn teaches:
a control module configured to control a mechanical ventilation system of the building 
 (paragraph 0004, 0005, 0007, 0043-0048, in paragraph 0004, controlling ventilation of a building by using CO2 sensing,
[0004] Demand controlled ventilation describes control strategies that respond to the actual demand (need) for ventilation by regulating the rate at which the HVAC system brings outdoor air into the building. There are several such strategies: occupancy sensors detecting the presence or number of people in each monitored zone; occupancy schedules which allow a building automation system to schedule the current population based on the time of day; and carbon dioxide sensors monitoring the concentration of carbon dioxide that the occupants continuously produce. 
[0005] The practice of using carbon dioxide concentrations as an indicator of population or ventilation rate is often called CO.sub.2 Based Demand Controlled Ventilation. A general description of such a strategy is described in "Using CO.sub.2 for Demand Controlled Ventilation", Trane Engineering Newsletter, Volume 31, Number 3, published in September of 2002.
[0007] The present invention provides a more flexible ventilation strategy which preferably operates using the CO.sub.2 Based Demand Controlled Ventilation...

[0043] As shown in graph 90 of FIG. 4, CO.sub.2 based ventilation requires a CO.sub.2 sensor 40. Based upon the CO.sub.2 levels in the zone 14, 15, the ventilation setpoint is linearly modulated between the points (B, C) and (A, D) where: 
[0044] A=occupied ventilation setpoint 
[0045] B=standby ventilation setpoint 
[0046] C=CO.sub.2 low limit 
[0047] D=CO.sub.2 high limit 
[0048] Using the CO.sub.2 based ventilation control strategy, the zone controller 34 determines the outdoor air requirement for the zone 14 that the zone controller 34 serves based on a CO.sub.2 reading from that zone 14 as provided the sensor 40. If no ventilation requirements are in effect, the required outside air is set to zero at step 108.
).
Shuqing teaches:
wherein the11 stabilization comprises at least one of one of the page 164, left-side column, because the concentration Cbg is a constant in the differential equation, it would have suggested that Cbg is a stable baseline CO2 concentration,

    PNG
    media_image1.png
    210
    582
    media_image1.png
    Greyscale
)
The art of Shuqing and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a room.

The art of Blunn and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a building.
The motivation to use the art of Blunn with the art of U.S. Patent No. 10156554 would have been the benefits recited in Blunn, including (paragraph 0008 lists three advantages):
[0008] It is an object, feature and advantage of the present invention to provide a cohesive strategy for selecting building ventilation control strategy. A further object, feature and advantage of the present invention automatically selects and implements a second control strategy if a control element of the selected control strategy is unavailable or invalid. A still further object, feature and advantage of the present invention is that the selected strategy is reselected and implemented should the unavailable control element be repaired or recover and present a valid signal.

The motivation to use the art of Shuqing with the art of U.S. Patent No. 10156554 would have been the benefits recited in Shuqing, including (page 166, right-side column):

    PNG
    media_image2.png
    96
    583
    media_image2.png
    Greyscale

(page 168, right-side column):

    PNG
    media_image3.png
    76
    575
    media_image3.png
    Greyscale

Therefore, because the references are analogous art as described above, and there is motivation to combine the teachings of the references as described above, it would have been obvious to the ordinary artisan before the effective filing to use the teachings of Blunn with the teachings of U.S. Patent No. 10156554 to produce the claimed invention.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10156554 in view of Blunn (U.S. Patent Application Publication 20050095978) further in view of Shuqing (Shuqing Cui et al.,“CO2 tracer gas concentration decay method for measuring air change rate,” 18 November 2014, Building and Environment, volume 84, pages 162-169). Although the claims at issue are not identical, they are not patentably distinct from each other because:
U.S. Patent No. 10156554, claim 1 teaches:
Claim 21 Instant Application
U.S. Patent No. 10156554, claim 1

a CO2 concentration monitoring device provided inside a building under test and operable to determine and record an initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize
a CO2 concentration monitoring device provided inside a building under test and operable to determine and record initial CO2 concentration, and further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building until the further CO2 concentrations stabilize;
Same limitation
and to record additional CO2 concentrations following the stabilization;
...over one or more of the further CO2 concentrations at a given time less the baseline CO2 concentration...
The further CO2 concentration implies additional recording of CO2 concentrations, 
a storage, comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

a computer comprising a processor configured to execute code in a memory, the code comprising: 
a baseline CO2 concentration applicable to outside the building; 
a total thermal conductivity of the building; 

A memory is a specific instance of a storage, and the same data is stored in the memory
a computer processor interfaced to the storage and configured to execute code, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
a computer comprising a processor configured to execute code in a memory, the code comprising: 
an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time;
A memory is a specific instance of a storage, and the same data is stored in the memory. 
a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 

a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 
Identical limitations.
CO2 concentrations.



...over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration...




Based on infiltration is equivalent to determined infiltration. See below also.



The further CO2 concentration implies additional  CO2 concentrations, 





U.S. Patent No. 10156554, claim 1 does not specifically teach:
wherein the11 stabilization comprises at least one of one of the 
a monitoring module configured to monitor occupancy of the building 

Blunn teaches:
a monitoring module configured to monitor occupancy of the building based on CO2 concentrations (paragraph 0004, 0005, 0007, 0043-0048, in paragraph 0004, CO2 sensors monitor occupancy by sensing the concentration of CO2, and in paragraph 0005, measuring CO2 to measure population,
[0004] Demand controlled ventilation describes control strategies that respond to the actual demand (need) for ventilation by regulating the rate at which the HVAC system brings outdoor air into the building. There are several such strategies: occupancy sensors detecting the presence or number of people in each monitored zone; occupancy schedules which allow a building automation system to schedule the current population based on the time of day; and carbon dioxide sensors monitoring the concentration of carbon dioxide that the occupants continuously produce. 
[0005] The practice of using carbon dioxide concentrations as an indicator of population or ventilation rate is often called CO.sub.2 Based Demand Controlled Ventilation. A general description of such a strategy is described in "Using CO.sub.2 for Demand Controlled Ventilation", Trane Engineering Newsletter, Volume 31, Number 3, published in September of 2002.
[0007] The present invention provides a more flexible ventilation strategy which preferably operates using the CO.sub.2 Based Demand Controlled Ventilation...

[0043] As shown in graph 90 of FIG. 4, CO.sub.2 based ventilation requires a CO.sub.2 sensor 40. Based upon the CO.sub.2 levels in the zone 14, 15, the ventilation setpoint is linearly modulated between the points (B, C) and (A, D) where: 
[0044] A=occupied ventilation setpoint 
[0045] B=standby ventilation setpoint 
[0046] C=CO.sub.2 low limit 
[0047] D=CO.sub.2 high limit 
[0048] Using the CO.sub.2 based ventilation control strategy, the zone controller 34 determines the outdoor air requirement for the zone 14 that the zone controller 34 serves based on a CO.sub.2 reading from that zone 14 as provided the sensor 40. If no ventilation requirements are in effect, the required outside air is set to zero at step 108.
).

Shuqing teaches:
wherein the11 stabilization comprises at least one of one of the page 164, left-side column, because the concentration Cbg is a constant in the differential equation, it would have suggested that Cbg is a stable baseline CO2 concentration,

    PNG
    media_image1.png
    210
    582
    media_image1.png
    Greyscale
)

The art of Shuqing and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a room.
The art of Blunn and the art of U.S. Patent No. 10156554 are analogous art because they are both directed to monitoring CO2 in a building.
The motivation to use the art of Blunn with the art of U.S. Patent No. 10156554 would have been the benefits recited in Blunn, including (paragraph 0008 below lists three advantages):
[0008] It is an object, feature and advantage of the present invention to provide a cohesive strategy for selecting building ventilation control strategy. A further object, feature and advantage of the present invention automatically selects and implements a second control strategy if a control element of the selected control strategy is unavailable or invalid. A still further object, feature and advantage of the present invention is that the selected strategy is reselected and implemented should the unavailable control element be repaired or recover and present a valid signal.

The motivation to use the art of Shuqing with the art of U.S. Patent No. 10156554 would have been the benefits recited in Shuqing, including (page 166, right-side column):

    PNG
    media_image2.png
    96
    583
    media_image2.png
    Greyscale

(page 168, right-side column):

    PNG
    media_image3.png
    76
    575
    media_image3.png
    Greyscale

Therefore, because the references are analogous art as descried above, and there is motivation to combine the teachings of the references as described above, it would have been obvious to the ordinary artisan before the effective filing to use the teachings of Blunn and the teachings of Shuqing with the teachings of U.S. Patent No. 10156554 to produce the claimed invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Regarding claim 3: 
The following claim limitations:
a comparison module configured to...
a disparity module configured to...

Regarding claim 13: 
The following claim limitations:
a comparison module configured to...
a disparity module configured to...

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner suggest amending the preamble to recite that the code further comprises the modules, in order to remove the 112(f) interpretation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3: 
The following claim limitations:
a comparison module configured to...
a disparity module configured to...

Regarding claim 13: 
The following claim limitations:
a comparison module configured to...
a disparity module configured to...

invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification recites that the device is implemented on a general purpose processor (especially see page 59, lines 1-15).

Further, MPEP 2181 recites:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Thus the specification must explicitly disclose the algorithm for performing the claimed functions, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  Just because an ordinary artisan could develop the acts is not sufficient. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. There are no boundaries or limits imposed by the structure, material, or acts. The claim will cover all ways of performing a function, both known and unknown. Therefore, such an unbounded limitation renders the claim indefinite.

Therefore, the claims 3, 13 are indefinite and are rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Further, claims 1-3, 5-7, 9-13, 15-17, 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, 21, the claims recite “a storage, comprising the baseline CO2 concentration applicable to outside the building; and a total thermal conductivity of the building.” The meaning of the claim is unclear because a storage cannot be simply data. A baseline CO2 concentration, and a total thermal conductivity, both appear to be simply data, which cannot be a storage. The Examiner suggests amending the claim to recite a storage on which is recorded a CO2 concentration and a total thermal conductivity. Dependent claims inherit the limitations of their parent and intermediate claims, and are rejected for the same reasons.

Regarding claims 2, 12, the claims recite in line 4, “the CO2 concentration device.” The term appears to have insufficient antecedent basis.

Regarding claims 7, 17, the claims recite “a computer processor is comprised in a mobile phone.” The meaning of the claim is unclear because a mobile phone is not a processor. The Examiner suggests amending the claim to recite that the processor is a component in a mobile phone.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 3 and 13, as described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The specification recites that the device is implemented on a general purpose processor (especially see page 59, lines 1-15).

Further, MPEP 2181 recites:
Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The specification must disclose the computer and algorithm (e.g., the necessary steps and flowchart) that perform the claimed function in sufficient detail that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. Failure to disclose adequate structure in the specification signals a lack of written description for that limitation. That is because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. When a means-type limitation is rejected as indefinite under section 112(b) because there is no corresponding structure or an inadequate disclosure of corresponding structure for a 112(f) limitation, a rejection should also be made under section 112(a) based on failure to provide a written description for the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 9, 11, 16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (Shuqing Cui et al., “CO2 tracer gas concentration decay method for measuring air change rate,” 2014, Building and Environment, volume 84, pages 162-169) in view of Sonderegger (Robert C. Sondregger et al., “In-situ measurements of residential energy performance using electric co-heating,” 1980, Lawrence Berkeley Laboratory, 26 pages), and further in view of Ke (Yu-Pei Ke , “Using carbon dioxide  measurements to determine occupancy for ventilation controls,” 1997, https://www.aivc.org/sites/default/files/airbase_10515.pdf, pages 1-9).

Regarding independent claims 1, 11, 21:
Cui teaches:
 a CO2 concentration monitoring device provided inside a building under test (page 163, right column, in-situ CO2 sensors,


    PNG
    media_image6.png
    63
    498
    media_image6.png
    Greyscale


and page 163, left column,

As a matter of fact, the interest for using CO2 as tracer gas is
renewed since it can be easily measured today thanks to low cost
sensors facilitating the multi-points measurements in the room.
There are several CO2 transmitters with quite good accuracy
available on the market [19]. With these advantages, they offer the
opportunity to set up several in-situ sensors i
and page 163, right column,
Two sampling probes are used for this method, one is placed near the outlet of the test chamber and another is placed outside the test chamber. The two probes bring sampling air to the gas analyzer which measures the CO2 concentration inside the test room and that in the background environment.
)
and operable to determine and record an initial CO2 concentration (page 164, left side, background concentration is used (the initial concentration), which implies that it was measured,

    PNG
    media_image7.png
    207
    581
    media_image7.png
    Greyscale

Page 163, right column, initial background CO2 is measured,

    PNG
    media_image8.png
    101
    590
    media_image8.png
    Greyscale

), and 
further operable to measure and record further CO2 concentrations inside the building subsequent to an increase in CO2 concentration over the initial CO2 concentration and a negation of sources causing the increase in the CO2 concentration inside the building (page 163, right column, the CO2 injection is the source which is negated when injection stops,
At the beginning of each test, the inlet and outlet are closed and
sealed, then CO2 is injected into the chamber at different positions
from a high-pressure cylinder. When the CO2 concentration in the
chamber reaches 3800 ppm, the injection is stopped.
page 166, figure 3 shows measures CO2 concentration after CO2 pulse injection...

    PNG
    media_image9.png
    468
    646
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    122
    183
    media_image10.png
    Greyscale

)

 until the further CO2 concentrations stabilize, and to record additional CO2 concentrations following the stabilization (page 166, the tail portion of the top curve fairly suggests fairly suggests stabilized CO2 concentration, and recording additional tracer gas concentrations following stabilization...

    PNG
    media_image9.png
    468
    646
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    122
    183
    media_image10.png
    Greyscale

)
wherein the11 stabilization comprises at least one of one of the CO2 concentrations12 equaling a baseline CO2 concentration (page 166, the tail portion of the top curve fairly suggests fairly suggests stabilized CO2 concentration at a baseline concentration...

    PNG
    media_image9.png
    468
    646
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    122
    183
    media_image10.png
    Greyscale

)

 and a plurality of the further13  CO2 concentrations being the same (page 166, the tail portion of the top curve fairly suggests fairly suggests further CO2 concentrations being the same...

    PNG
    media_image9.png
    468
    646
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    122
    183
    media_image10.png
    Greyscale

);

a storage, comprising: a baseline CO2 concentration applicable to outside the building (page 163, left column, outdoor CO2 concentration is measured, 
 The outdoor CO2 concentration may vary but this background concentration can be measured and can be compensated in the air change rate calculation. In Refs. [16,17], methods are proposed to assess ventilation rates in the case of occupied spaces by coupling with an inside emissions model

page 162, left column, measuring the concentration records the concentration in a storage,

    PNG
    media_image11.png
    83
    483
    media_image11.png
    Greyscale

);

an infiltration module configured to determine infiltration of the building based on a number of air changes as a function of the difference of the initial CO2 concentration less the baseline CO2 concentration over one or more of the further CO2 concentration at a given time less the baseline CO2 concentration and the given time (page 164, right side column, ACR air change rate equation teaches the limitation, 

    PNG
    media_image12.png
    127
    624
    media_image12.png
    Greyscale

)

Cui does not specifically teach:
a total thermal conductivity of the building; 

a computer processor interfaced to the storage and configured to execute code, the code comprising: 

a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, 

wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction;  

a monitoring module configured to monitor occupancy of the building based on the determined infiltration and the additional CO2 concentrations. 

Regarding claim 11 only:
a control module configured to control a mechanical ventilation 31 system of the building based on the determined infiltration and the additional32 CO2 concentrations.


Sonderegger teaches: 
a total thermal conductivity of the building ( page 6, “an overall heat loss coefficient...” is total thermal conductivity,

    PNG
    media_image13.png
    230
    1021
    media_image13.png
    Greyscale

)
a conduction module configured to determine conduction of the building as the difference of the total thermal conductivity less the infiltration of the building, (page 6,  overall heat loss coefficient... by subtracting air infiltration we obtain overall losses by transmission alone...

    PNG
    media_image13.png
    230
    1021
    media_image13.png
    Greyscale

)
Regarding claim 1 only:
wherein at least one improvement to a shell of the building is performed based on the infiltration and the conduction (page 12, quantifying effect of retrofits fairly suggests an improvement to the shell of the building, thermal efficiency of house envelope is conduction, and in conjunction with infiltration,
    PNG
    media_image14.png
    346
    1021
    media_image14.png
    Greyscale
 
)

Ke teaches: 
a monitoring module configured to monitor occupancy of the building based on the determined infiltration and the additional CO2 concentrations (page 1, title, monitors occupancy of building using CO2,

    PNG
    media_image15.png
    187
    1000
    media_image15.png
    Greyscale


Page 3, figure 1, shows Qi infiltration, and Qs , Cs , would have been recognized as the stabilized additional measurements,

    PNG
    media_image16.png
    526
    635
    media_image16.png
    Greyscale


Page 3, left column, eqn 3, N is the occupancy, shows an equation to calculate N using Qi infiltration, and Qs , Cs , would have been recognized as the stabilized additional measurements, the ordinary artisan would have knowingly rearranged the equation for the benefit of calculating N,

    PNG
    media_image17.png
    205
    577
    media_image17.png
    Greyscale


Page 4, calculates N, the occupancy, using eqn 4,

    PNG
    media_image18.png
    172
    571
    media_image18.png
    Greyscale

)

Regarding claim 11 only:
a control module configured to control a mechanical ventilation 31 system of the building (page 2, left column, demand controlled ventilation DCV, is a control module which controls a mechanical ventilation system of a building,

    PNG
    media_image19.png
    194
    571
    media_image19.png
    Greyscale

) based on the determined infiltration and the additional32 CO2 concentrations (page 1, title, ventilation control of building based on CO2,

    PNG
    media_image15.png
    187
    1000
    media_image15.png
    Greyscale


Page 3, figure 1, shows Qi infiltration, and Qs , Cs , would have been recognized as the stabilized additional measurements,

    PNG
    media_image16.png
    526
    635
    media_image16.png
    Greyscale


Page 3, left column, eqn 3, N is the occupancy, shows an equation to calculate N using Qi infiltration, and Qs , Cs , would have been recognized as the stabilized additional measurements, the ordinary artisan would have knowingly rearranged the equation for the benefit of calculating N,

    PNG
    media_image17.png
    205
    577
    media_image17.png
    Greyscale


Page 4, calculates N, the occupancy, using eqn 4,

    PNG
    media_image18.png
    172
    571
    media_image18.png
    Greyscale

).

a computer processor interfaced to the storage and configured to execute code, the code comprising (page 2, right column, the ordinary artisan would have recognized that a controller has a computer processor and storage and code,

    PNG
    media_image20.png
    74
    480
    media_image20.png
    Greyscale

)
The art of Cui is directed to CO2 tracer gas concentration decay for measuring air change rate.
The art of Sonderegger is directed to measurements of residential energy performance.
The art of Ke is directed to Using carbon dioxide measurements to determine occupancy.
The art of Cui, Sonderegger, and Ke are analogous art at least because they are all pertinent to the claimed invention.

The motivation to use the teachings of Sonderegger with the teachings of Cui would have been the benefits recited in Sonderegger, including (page 14):

    PNG
    media_image21.png
    199
    1012
    media_image21.png
    Greyscale


The motivation to use the teachings of Ke with the teachings of Cui would have been the benefits recited in Ke, including (page 1, Abstract):

    PNG
    media_image22.png
    144
    573
    media_image22.png
    Greyscale


Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Sonderegger and the teachings of Ke with the teachings of Cui to obtain the claimed invention.


Regarding claims 6, 16:
Cui teaches:
The computer processor is remotely interfaced to the CO2 concentration monitoring device (page 4, Demand Controlled Ventilation (DCV) requires CO2 concentration processing, which would imply that the CO2 monitoring devices were connected to a controller, which is a computer processor,

    PNG
    media_image23.png
    427
    552
    media_image23.png
    Greyscale

Page 2,

    PNG
    media_image24.png
    140
    571
    media_image24.png
    Greyscale

).

Regarding claims 9, 19:
Cui teaches:

    PNG
    media_image25.png
    221
    394
    media_image25.png
    Greyscale

(Page 164, directly teaches the limitation,

    PNG
    media_image26.png
    162
    585
    media_image26.png
    Greyscale
 
).



Claims 2, 10, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui as modified by Sonderegger and Ke as applied to claims 1, 6, 9, 11, 16, 19, 21 above, and further in view of Leephakpreeda (T. Leephakpreeda et al., “Occupancy-based control of indoor air ventilation: a theoretical and experimental study,” 2001, ScienceAsia, volume 27, pages 279-284).

Regarding claims 2, 12:
Cui does not specifically teach:
a further CO2 concentration monitoring device checked against the CO2 concentration device and configured to measure the baseline CO2 concentration applicable to outside the building.
Leephakpreeda teaches:
a further CO2 concentration monitoring device checked against the CO2 concentration device and configured to measure the baseline CO2 concentration applicable to outside the building (page 280, shows an additional CO2 monitoring device measuring outside air CO2 concentration,

    PNG
    media_image27.png
    362
    434
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    92
    434
    media_image28.png
    Greyscale


Page 280, figure 2, C is the indoor air concentration, and Cs is the outdoor air concentration:

    PNG
    media_image29.png
    229
    429
    media_image29.png
    Greyscale


Page 281, equation 3 compares the indoor air concentration C and the outdoor air concentration Cs, which fairly suggests checking the monitoring devices against each other,

    PNG
    media_image30.png
    144
    438
    media_image30.png
    Greyscale

)
The art of Leephakpreeda is directed to CO2 gas concentration in a building.
The art of Leephakpreeda is analogous art at least it is pertinent to the claimed invention.

The motivation to use the teachings of Leephakpreeda with the teachings of Cui would have been the benefits recited in Leephakpreeda, including (page 283, right column): 

    PNG
    media_image31.png
    101
    438
    media_image31.png
    Greyscale
.

Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Leephakpreeda with the teachings of Cui as modified by Sonderegger and Ke to obtain the claimed invention.

Regarding claims 10, 20:
Cui teaches:
The infiltration module further configured to determine the infiltration of the building based on a number of air changes as a function of page 164 right side, ACR air change rate is infiltration, and Cf is a condition inside the building,

    PNG
    media_image32.png
    163
    597
    media_image32.png
    Greyscale

).
Cui does not specifically teach:

Leephakpreeda teaches:
page 280, teaches a building with fully occupied capacity of 55:

    PNG
    media_image33.png
    97
    432
    media_image33.png
    Greyscale
,

Page 282, figure 4, and left column, teaches fully occupied steady state conditions:

    PNG
    media_image34.png
    126
    435
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    371
    437
    media_image35.png
    Greyscale

)


Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui as modified by Sonderegger and Ke as applied to claims 1, 6, 9, 11, 16, 19, 21 above, and further in view of Littler (John Littler et al., “Development of a multi-tracer gas technique for observing air movement in buildings,” 1983, Polytechnic of Central London, 23 pages).

Regarding claims 5, 15:
Cui does not specifically teach:
a time from the beginning of the negation to the stabilization is one hour.
Littler teaches:
a time from the beginning of the negation to the stabilization is one hour (page 5, at the end of an hour the concentration was essentially stable,

    PNG
    media_image36.png
    210
    854
    media_image36.png
    Greyscale

Figure 6, after 60 minutes, the topmost and bottom-most values were essentially stable,

    PNG
    media_image37.png
    927
    673
    media_image37.png
    Greyscale

)
The art of Littler is directed to tracer gas concentration decay in a building.
The art of Littler is analogous art at least it is pertinent to the claimed invention.

The motivation to use the teachings of Littler with the teachings of Cui would have been the benefits recited in Littler, including (page 8) that a method is provided to determine air movement in buildings, which would have been recognized as beneficial by the ordinary artisan.

Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Littler with the teachings of Cui as modified by Sonderegger and Ke to obtain the claimed invention.


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui as modified by Sonderegger and Ke as applied to claims 6, 16 above, and further in view of Steele (U.S. Patent Number 9599597).

Regarding claims 7, 17:
Cui does not specifically teach:
The computer processor is comprised in a mobile phone.
Steele teaches:
The computer processor is comprised in a mobile phone (Figures 1 – 2, shows smartphone (mobile phone), and also note that the trace gas measurement device is connected to the computer,

    PNG
    media_image38.png
    703
    857
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    416
    809
    media_image39.png
    Greyscale

Column 6, Lines 10-25, the gas detection system may be a smartphone 18a,
(31) FIG. 1 shows a gas detection and display system 10 according to some embodiments of the present invention. System 10 comprises a service provider server computer system 12 and a set of client computer systems 18a-b, all connected through a wide area network 16 such as the Internet. Server computer system 12 may include multiple physical servers of one or more service providers; for example, one service provider may provide map and street view data, while another service provider may provide infrastructure (e.g. plats), and real-time and/or historical gas concentration and wind direction and speed data. Client computer systems 18a-b may be portable computing devices such as laptops, smartphones, tablet computers and the like. 

And Column 6, lines 40-50, mobile phone is 18,

    PNG
    media_image40.png
    321
    529
    media_image40.png
    Greyscale

)
The art of Steele is directed to tracer gas concentration detection.
The art of Steele is analogous art at least it is pertinent to the claimed invention.

The motivation to use the teachings of Steele with the teachings of Cui would have been the benefits recited in Steele, including (figure 1 and column 6, lines 10-40) a trace gas detector for CO2 which is interfaced with a computer, which would have been recognized as beneficial by the ordinary artisan.

Therefore, because the references are analogous art as discussed above, and there is motivation to combine the teachings as discussed above, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Steele with the teachings of Cui as modified by Sonderegger and Ke to obtain the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Leephakpreeda (T. Leephakpreeda et al., “Occupancy-based control of indoor air ventilation: a theoretical and experimental study,” 2001, ScienceAsia, volume 27, pages 279-284) teaches comparing indoor CO2 concentration against outdoor COI2 concentration (especially see figure 1):

a further CO2 concentration monitoring device checked against the CO2 concentration device and configured to measure the baseline CO2 concentration applicable to outside the building (page 280, shows an additional CO2 monitoring device measuring outside air CO2 concentration,

    PNG
    media_image27.png
    362
    434
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    92
    434
    media_image28.png
    Greyscale


Page 280, figure 2, C is the indoor air concentration, and Cs is the outdoor air concentration:

    PNG
    media_image29.png
    229
    429
    media_image29.png
    Greyscale


Page 281, equation 3 compares the indoor air concentration C and the outdoor air concentration Cs, which fairly suggests checking the monitoring devices against each other,

    PNG
    media_image30.png
    144
    438
    media_image30.png
    Greyscale

)

Shuqing Cui et al.,“CO2 tracer gas concentration decay method for measuring air change rate,” 18 November 2014, Building and Environment, volume 84, pages 162-169; teaches using CO2 gas decay method for measuring air change rate.

Andrew K. Persily, “Tracer gas techniques for studying building air exchange,” 1988, National Bureau of Standards, 44 pages; teaches tracer gas techniques for studying building air exchange.

Isaac Turiel et al., “Occupant-generated CO2 as an indicator of ventilation rate,” 1980, Lawrence Berkeley Laboratory, 26 pages; teaches occupant generated CO2 to determine ventilation rate (air changes per hour).

Clito Afonso, “Tracer gas technique for measurement of air
infiltration and natural ventilation: case studies and new devices for measurement of mechanical air ventilation in ducts,” 2013, International Journal of Low-Carbon Technologies 2015, issue 10, pages 188–204; teaches using tracer gas to measure infiltration.

Detlef Laussmann et al., “Air change measurements using tracer gases,” 2011, In book: Chemistry, Emission Control, Radioactive Pollution and Indoor Air Quality, 42 pages; teaches using tracer gasses to measure air changes per hour.

Blunn (U.S. Patent Application Publication 20050095978) teaches carbon dioxide sensors monitoring the concentration of carbon dioxide that the occupants continuously produce for the purpose of controlling a demand-controlled ventilation system.

Fadell (U.S. Patent Application Publication 20120066168) teaches a CO2 sensor can be used to detect levels of CO2 that tend to indicate the presence of occupants.

Meier (U.S. Patent Number 5803804) teaches CO2 sensor demand controlled ventilation.

Abhassera (U.S. Patent Application Publication 20160223503) teaches a CO2 sensor to determine occupancy.

Stormbom (U.S. Patent Application Publication 20130008224) teaches CO2 sensor demand controlled ventilation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached from 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RG/
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147